United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3499
                                    ___________

Janice Smith,                         *
                                      *
                 Appellant,           *
                                      * Appeal from the United States
     v.                               * District Court for the Eastern
                                      * District of Arkansas.
Robbins Hardwood Flooring, Inc., also *
known as Robbins Corporation,         *      [UNPUBLISHED]
                                      *
                 Appellee.            *
                                 ___________

                            Submitted: July 30, 1999
                                Filed: August 13, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Janice Smith appeals the district court's adverse grant of summary judgment on
Smith's race and sex-based employment discrimination claims. Having reviewed the
record and the parties' briefs, we see no error by the district court. Assuming for the
purpose of our review that Smith established the elements of a prima facie case, we
conclude there is no substantial evidence in the record tending to show that Robbins
Hardwood Flooring's decision to discharge Smith for insubordinate conduct was a
pretext for race and sex discrimination. We also conclude that an extended discussion
is unnecessary in this fact intensive case. We thus affirm the district court without
further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-